DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Response to Arguments
Claims 17-20, 25-26, 29, 32 are amended in the reply filed on 05/17/2022; claims 26-27 are cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-20, 23, 25, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0189994 to Sasaki in view of US 2017/0373659 to Nagashima, US 5,522,131 to Steger, US 2004/0066601 to Larsen.
Claims 1-16: (Cancelled).
Claim 17:  Sasaki discloses a substrate support for use in a plasma processing apparatus, the substrate support (25 [electrostatic chuck], Fig. 1) comprising: a central portion (25a [circular-shaped central portion], Fig. 1) for placing a substrate (W [wafer], para. [0025]); an annular portion (25 [annular outer peripheral portion]) disposed so as to surround the central portion (25a, Fig. 1), the annular portion (25b) including: 
a conductor (11 [susceptor]); an annular chuck (25b) including a first annular electrode (25d-1 [inner peripheral electrode plate], Fig. 2) and a second annular electrode (25d-2 [outer peripheral electrode plate]), the first annular electrode (25d-1) being disposed inside the second annular electrode (25d-2), the annular chuck (25b) being configured to hold a focus ring (30 [focus ring]) by a potential difference between the first annular electrode (25d-1) and the second annular electrode (25d-2, see para. [0045] where they have potential difference); 
a first conducting wire (wire connected to 25d-1) and a second conducting wire (wire connected to 25d-2) vertically extending through the annular portion (25b), the first conducting wire (wire connected to 25d-1) being connected to the first annular electrode (25d-1) through the annular portion (25b) , the second conducting wire (wire connected to 25d-2) being connected to the second annular electrode (25d-2) through the annular portion (25b). 
However Sasaki does not disclose and an insulating layer; the insulating layer disposed between the conductor and the insulating layer; the first conducting wire and the second conducting wire vertically extending through the insulating layer.
Nagashima discloses an insulating layer (9a [adhesive], Fig. 1, 3) disposed between the conductor (30 [lower electrode]) and the annular chuck (7 [spacer member]); the first conducting wire (52a [conductor] of HT in 7) and the second conducting wire (52b [conductor] of HT in 7) vertically extending through the insulating layer (9a), for the purpose of using the adhesive to install the annular chuck on an outer portion of the conductor to thereby install a focus ring for a suitable process to be formed (para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate using the adhesive to install the annular chuck on an outer portion of the conductor to thereby install a focus ring for a suitable process to be formed.
However Sasaki in view of Nagashima does not disclose the first conducting wire and the second conducting wire being disposed on a circumference of a first circle extending along the annular portion in planar view.
Steger discloses a first conducting wire (“conductive wire,” at 200, not shown but disclosed, see col. 6, lines 28-41, Fig. 3) and a second conducting wire (“conductive wire,” at 202, not shown but disclosed, see col. 6, lines 28-41, Fig. 3) being disposed on a circumference of a first circle (see Fig. 3 of Steger below) extending along the annular portion in planar view (see Fig. 3 of Steger below), for the purpose of applying a voltage to the electrodes to the substrate thereby providing a conductive path through the substrate to the electrodes (col. 6, lines 35-43)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire configurations as taught by Steger with motivation to apply a voltage to the electrodes to the substrate thereby providing a conductive path through the substrate to the electrodes. 
It is noted that that Applicant has stated on the record in pp. 10 of 10/07/2021 response to office action that the “insulating layer” corresponds to for example the “bonding layer 23”, and the “conductor” corresponds to the “lower electrode.” It is also noted that the terms “insulating layer” and “conductor” are not disclosed in the specification or drawings.

    PNG
    media_image1.png
    649
    695
    media_image1.png
    Greyscale

Fig. 3 of Steger. 
The apparatus of Sasaki in view of Nagashima and Steger discloses various layouts and shapes of the two annular electrodes (see Fig. 7-9, Sasaki). However the apparatus of Sasaki in view of Nagashima and Steger does not disclose the first circle alternately overlapping with the first annular electrode and the second annular electrode in planar view.
Larsen teaches two annular electrodes can have an interdigitated configuration (Fig. 5-6) where if a circle was placed on the two electrodes, it necessarily overlaps the two electrodes respectively in planar view for the purpose of ensuring the outer periphery of the component is securely clamped against the clamping surface (see para. [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interdigitated configuration of the two electrodes as taught by Larsen with motivation to ensure the outer periphery of the component is securely clamped against the clamping surface.
Claim 18: The apparatus of Sasaki in view of Nagashima and Steger discloses wherein a first distance between the circumference of the first circle and an inner boundary of the annular portion is substantially equal to a first distance between the circumference of the first circle and an outer boundary of the annular portion (see Fig. 3 of Steger above). It is noted that the first and second distance are interpreted as the same distance from the respective boundaries. 
Claims 19-20: The apparatus of Sasaki in view of Nagashima and Steger does not wherein: the first annular electrode includes a first protrusion that expands the first annular electrode outward with respect to the center, the second annular electrode includes a recess extending along the first protrusion, the first conducting wire is connected to the first protrusion and extends downward from the first protrusion, the second annular electrode includes a second protrusion that expands the second annular electrode inward with respect to the center, the first annular electrode includes a recess extending along the second protrusion, and the second conducting wire is connected to the second protrusion and extends downward from the second protrusion.
Larsen discloses (claim 19) a first annular electrode (112 [second annular electrode], Fig. 5-7) includes a first protrusion (140/142 [projections]) that expands the first annular electrode (112) outward with respect to a center (interpreted as center of where both 110 and 112 meet), the second annular electrode (110 [first annular electrode]) includes a recess (recesses of 110) extending along the first protrusion (see Fig. 5-6), the second annular electrode (110) includes a second protrusion (130, 132 [projections]) that expands the second annular electrode (110) inward with respect to the center (see Fig. 6), the first annular electrode (112) includes a recess (recesses of 112) extending along the second protrusion (see Fig. 5-6), (claim 20) wherein: the first annular electrode (112) has a wavy outer edge (see Fig. 5-6) and the second annular electrode (110) has a wavy inner edge (see Fig. 5-6), the wavy outer edge facing the wavy inner edge (see fig. 5-6, para. [0033]); for the purpose of minimizing the risk of arcing between adjacent electrodes by avoiding sharp corners, and ensuring the outer periphery of the component is securely clamped against the clamping surface (see para. [0036]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusions and recesses with configuration of the first and second annular electrodes and also wavy configuration with motivation to minimize the risk of arcing between adjacent electrodes by avoiding sharp corners, and ensure the outer periphery of the component is securely clamped against the clamping surface.
Steger discloses a first conducting wire (“conductive wire,” not shown but disclosed, see col. 6, lines 38-41) is connected to the first protrusion (protrusion of 104 [electrode]) and extends downward from the first protrusion (see Fig. 1B), and the second conducting wire (“conductive wire,” not shown but disclosed, see col. 6, lines 38-41) is connected to the second protrusion (protrusion of 106 [electrode]) and extends downward from the second protrusion (see Fig. 1B), for the purpose of applying a voltage to the electrodes to the substrate thereby providing a conductive path through the substrate to the electrodes (col. 6, lines 35-43). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire configurations as taught by Steger with motivation to apply a voltage to the electrodes to the substrate thereby providing a conductive path through the substrate to the electrodes.
Claim 23: The apparatus of Sasaki in view of Nagashima and Steger discloses wherein: the first conducting wire (wire connected to 25d-1, Fig. 1-2, Sasaki) is connected to a first power source (28-1 [DC power supply]), and the second conducting wire (wire connected to 25d-2) is connected to a second power source (28-2 [DC power supply]).
Claim 25: The apparatus of Sasaki in view of Nagashima and Steger discloses wherein: a potential of one of the first annular electrode (25d-1, Fig. 2, Sasaki) and the second annular electrode (25d-2) is 0 V (see para. [0041]).
Claim 32: The apparatus of Sasaki in view of Nagashima and Steger discloses wherein a distance between the first conducting wire and an axis of the central portion is a same as a distance between the second conducting wire and the axis of the central portion (see Steger, Fig. 3). 
Claim 33: The apparatus of Sasaki in view of Nagashima and Steger discloses wherein the insulating layer (9a [adhesive], Fig. 1, 3, Nagashima) includes an adhesive agent (9a, para. [0040]).
Claim 34: The apparatus of Sasaki in view of Nagashima and Steger discloses wherein the adhesive agent (9a [adhesive], Fig. 1, 3, Nagashima) bonds the annular chuck (7 [spacer member]) to the conductor (30b [outer portion], para. [0040]).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Nagashima and Steger as applied to claims 17-20, 23, 25 above, and further in view of US 2008/0236749 to “Koshimizu.”
Claim 21 and 22: The apparatus of Sasaki in view of Nagashima and Steger does not disclose (claim 21) wherein: the central portion includes a substrate chuck disposed independently from the annular chuck; (claim 22) wherein: the central portion includes a substrate chuck, and the substrate chuck and the annular chuck are integrated into an electrostatic chuck.
Koshimizu discloses (claim 21) wherein: a central portion (38 [main electrostatic chuck], Fig. 12-14) includes a substrate chuck (38) disposed independently from an annular chuck (45 [peripheral electrostatic chuck, see Fig. 12-14, para. [0081]) for the purpose of performing anisotropic etching by attracting ions from the plasma, and the ion bombardment on the focus ring can be greatly suppressed or reduced (para. [0086]); (claim 22) wherein: the central portion (38) includes a substrate chuck (38), and the substrate chuck (38) and the annular chuck (45) are integrated into an electrostatic chuck (38/45, para. [0009]) for the purpose of effectively suppressing consumption of a focus ring without substantially affecting processes (para. [0006]). It is noted that Koshimizu discloses both configurations, and the courts have held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”  MPEP 2144.04 V (B). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate either configuration as taught by Koshimizu with motivation to perform anisotropic etching by attracting ions from the plasma, and the ion bombardment on the focus ring can be greatly suppressed or reduced or effectively suppress consumption of a focus ring without substantially affecting processes.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Nagashima and Steger as applied to claims 17-20, 23, 25, 32-34 above, and further in view of US 2015/0122776 to Okita. 
Claim 24: The apparatus of Sasaki in view of Nagashima and Steger does not disclose wherein: the first conducting wire and the second conducting wire are connected to a single power source.
Okita discloses wherein: a first conducting wire (wire of 25a [positive electrode], Fig. 2) and the second conducting (wire of 25b [positive electrode]) wire are connected to a single power source (26B [DC power source], para. [0045]) for the purpose of attracting the component to the upper face of the electrostatic chuck by electrostatic attraction force (para. [0051]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single power supply and configuration with the two wires as taught by Okita with motivation to attract the component to the upper face of the electrostatic chuck by electrostatic attraction force.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0189994 to Sasaki in view of US 2017/0373659 to Nagashima, US 5,522,131 to Steger, US 2004/0066601 to Larsen.
Claim 26:  Sasaki discloses a plasma processing apparatus comprising: a chamber (10 [cylindrical processing chamber], Fig. 1); a substrate support (25 [electrostatic chuck]) disposed in the chamber, the substrate support for use in a plasma processing apparatus, the substrate support (25) including: a central portion (25a [circular-shaped central portion], Fig. 1) for placing a substrate (W [wafer], para. [0025]); an annular portion (25 [annular outer peripheral portion]) disposed so as to surround the central portion (25a, Fig. 1), the annular portion (25b) including: 
a conductor (11 [susceptor]); an annular chuck (25b) including a first annular electrode (25d-1 [inner peripheral electrode plate], Fig. 2) and a second annular electrode (25d-2 [outer peripheral electrode plate]), the first annular electrode (25d-1) being disposed inside the second annular electrode (25d-2), the annular chuck (25b) being configured to hold a focus ring (30 [focus ring]) by a potential difference between the first annular electrode (25d-1) and the second annular electrode (25d-2, see para. [0045] where they have potential difference);
a first conducting wire (wire connected to 25d-1) and a second conducting wire (wire connected to 25d-2) vertically extending through the annular portion (25b), the first conducting wire (wire connected to 25d-1) being connected to the first annular electrode (25d-1) through the annular portion (25b) , the second conducting wire (wire connected to 25d-2) being connected to the second annular electrode (25d-2) through the annular portion (25b). 
However Sasaki does not disclose and an insulating layer; the insulating layer disposed between the conductor and the insulating layer; the first conducting wire and the second conducting wire vertically extending through the insulating layer.
Nagashima discloses an insulating layer (9a [adhesive], Fig. 1, 3) disposed between the conductor (30 [lower electrode]) and the annular chuck (7 [spacer member]); the first conducting wire (52a [conductor] of HT in 7) and the second conducting wire (52b [conductor] of HT in 7) vertically extending through the insulating layer (9a), for the purpose of using the adhesive to install the annular chuck on an outer portion of the conductor to thereby install a focus ring for a suitable process to be formed (para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate using the adhesive to install the annular chuck on an outer portion of the conductor to thereby install a focus ring for a suitable process to be formed.
However Sasaki in view of Nagashima does not disclose the first conducting wire and the second conducting wire being disposed on a circumference of a first circle extending along the annular portion in planar view.
Steger discloses a first conducting wire (“conductive wire,” at 200, not shown but disclosed, see col. 6, lines 28-41, Fig. 3) and a second conducting wire (“conductive wire,” at 202, not shown but disclosed, see col. 6, lines 28-41, Fig. 3) being disposed on a circumference of a first circle (see Fig. 3 of Steger below) extending along the annular portion in planar view (see Fig. 3 of Steger below), for the purpose of applying a voltage to the electrodes to the substrate thereby providing a conductive path through the substrate to the electrodes (col. 6, lines 35-43)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire configurations as taught by Steger with motivation to apply a voltage to the electrodes to the substrate thereby providing a conductive path through the substrate to the electrodes.
It is noted that that Applicant has stated on the record in pp. 10 of 10/07/2021 response to office action that the “insulating layer” corresponds to for example the “bonding layer 23”, and the “conductor” corresponds to the “lower electrode.” It is also noted that the terms “insulating layer” and “conductor” are not disclosed in the specification or drawings.

    PNG
    media_image1.png
    649
    695
    media_image1.png
    Greyscale

Fig. 3 of Steger. 
The apparatus of Sasaki in view of Nagashima and Steger discloses various layouts and shapes of the two annular electrodes (see Fig. 7-9, Sasaki). However the apparatus of Sasaki in view of Nagashima and Steger does not disclose the first circle alternately overlapping with the first annular electrode and the second annular electrode in planar view.
Larsen teaches two annular electrodes can have an interdigitated configuration (Fig. 5-6) where if a circle was placed on the two electrodes, it necessarily overlaps the two electrodes respectively in planar view for the purpose of ensuring the outer periphery of the component is securely clamped against the clamping surface (see para. [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interdigitated configuration of the two electrodes as taught by Larsen with motivation to ensure the outer periphery of the component is securely clamped against the clamping surface.
Claims 27-28: (Cancelled).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Nagashima and Steger as applied to claim 26 above, and further in view of US 2004/0066601 to Larsen.
Claim 29: The apparatus of Sasaki in view of Nagashima and Steger does not disclose wherein: the first annular electrode has a wavy outer edge and the second annular electrode has a wavy inner edge, the wavy outer edge facing the wavy inner edge.
Larsen discloses wherein: the first annular electrode (112 [second annular electrode], Fig. 5-7) has a wavy outer edge (see Fig. 5-6) and the second annular electrode (110) has a wavy inner edge (see Fig. 5-6), the wavy outer edge facing the wavy inner edge (see fig. 5-6, para. [0033]); for the purpose of minimizing the risk of arcing between adjacent electrodes by avoiding sharp corners, and ensuring the outer periphery of the component is securely clamped against the clamping surface (see para. [0036]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wavy electrode shape configuration with motivation to minimize the risk of arcing between adjacent electrodes by avoiding sharp corners, and ensure the outer periphery of the component is securely clamped against the clamping surface.
Steger discloses a first conducting wire (“conductive wire,” not shown but disclosed, see col. 6, lines 38-41) is connected to the first protrusion (protrusion of 104 [electrode]) and extends downward from the first protrusion (see Fig. 1B), and the second conducting wire (“conductive wire,” not shown but disclosed, see col. 6, lines 38-41) is connected to the second protrusion (protrusion of 106 [electrode]) and extends downward from the second protrusion (see Fig. 1B), for the purpose of applying a voltage to the electrodes to the substrate thereby providing a conductive path through the substrate to the electrodes (col. 6, lines 35-43). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire configurations as taught by Steger with motivation to apply a voltage to the electrodes to the substrate thereby providing a conductive path through the substrate to the electrodes.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Nagashima and Steger as applied to claim 26 above, and further in view of US 2008/0236749 to “Koshimizu.”
Claim 30 and 31: The apparatus of Sasaki in view of Nagashima and Steger does not disclose (claim 30) wherein: the central portion includes a substrate chuck disposed independently from the annular chuck; (claim 30) wherein: the central portion includes a substrate chuck, and the substrate chuck and the annular chuck are integrated into an electrostatic chuck.
Koshimizu discloses (claim 30) wherein: a central portion (38 [main electrostatic chuck], Fig. 12-14) includes a substrate chuck (38) disposed independently from an annular chuck (45 [peripheral electrostatic chuck, see Fig. 12-14, para. [0081]) for the purpose of performing anisotropic etching by attracting ions from the plasma, and the ion bombardment on the focus ring can be greatly suppressed or reduced (para. [0086]); (claim 31) wherein: the central portion (38) includes a substrate chuck (38), and the substrate chuck (38) and the annular chuck (45) are integrated into an electrostatic chuck (38/45, para. [0009]) for the purpose of effectively suppressing consumption of a focus ring without substantially affecting processes (para. [0006]). It is noted that Koshimizu discloses both configurations, and the courts have held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”  MPEP 2144.04 V (B). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate either configuration as taught by Koshimizu with motivation to perform anisotropic etching by attracting ions from the plasma, and the ion bombardment on the focus ring can be greatly suppressed or reduced or effectively suppress consumption of a focus ring without substantially affecting processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718